Citation Nr: 0617904	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  99-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 13, 1968, to July 
30, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in February 2000.  The Board 
denied the veteran's current claim for service connection in 
July 2002.  He appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The decision was vacated and 
remanded, based on the grant of a joint motion, in March 
2003.  The Board remanded the claim for additional 
development in November 2003.


REMAND

The veteran was discharged after less than 3 months military 
service based on a personality disorder.  His diagnosis was 
schizoid personality disorder.

The veteran is seeking entitlement to service connection for 
PTSD.  His current claim extends to December 1996 when a VA 
physician wrote a letter on his behalf.  She stated that she 
had provided treatment to the veteran and he had been seen at 
the VA Medical Center (VAMC) in Phoenix over the last few 
years.  She provided diagnoses of chronic schizoaffective 
disorder and chronic PTSD related to the veteran's basic 
training.

The medical evidence of record reflects that the veteran was 
noted to have had emotional problems since his discharge from 
service.  This was reported in a treatment record from the 
veteran's personal physician, R. W. Clark, M.D., in June 
1971.  There are VA and private records that document 
treatment, to include hospitalization, for various 
psychiatric disorders during the 1980's.  The veteran was 
hospitalized at the Phoenix VAMC in April 1980.  He was 
diagnosed with adjustment reaction to adult life.  The 
hospital summary noted that the veteran reported that he 
began having difficulty 10 years earlier.  

The veteran testified at a hearing at the RO in March 1988.  
He described several events that occurred during his basic 
training that he felt had caused to him to have PTSD.  The 
events mostly related to his being harassed by his drill 
instructors.  The veteran's psychologist, S. Heck, Ph.D., 
also testified at the hearing.  Dr. Heck noted that he had 
first seen the veteran in 1975 and treated him for 
approximately six months.  He had only recently seen the 
veteran again.  Dr. Heck said that he was struck by how the 
veteran's current recollection of the stressful events that 
occurred in service was now nearly identical to how he had 
related them during treatment in 1975.  (Transcript p. 12).  
Dr. Heck was able to relate a number of stressful events, as 
told to him by the veteran, regarding harassment during basic 
training.  He testified that a diagnosis of PTSD could be 
made if correlated with the veteran's service history.

Dr. Heck later submitted a letter, also in March 1988, 
wherein he stated he had no question in his mind that the 
veteran was experiencing PTSD secondary to his experiences in 
basic training.

The record contains a psychological evaluation from J. D. 
Vande Woude, Ph.D., dated in January 1989.  Dr. Vande Woude 
said that there was very strong evidence that the veteran was 
experiencing permanent effects of his military experience 
that, at a minimum was diagnosable as PTSD.  Dr. Vande Woude 
added that it was probably more accurate to assume a more 
pervasive characterological disturbance and he provided a 
tentative diagnosis of paranoid personality disorder.  

The veteran was examined by a board of three VA physicians in 
June 1989.  They did not provide a diagnosis of PTSD.  Rather 
their diagnoses were generalized anxiety disorder, dysthymic 
disorder, and episodic alcohol abuse.  It was their opinion 
that none of the diagnoses could be attributed to the 
veteran's military service.

Dr. Heck provided a second letter in October 1989.  He again 
repeated his assertion that the veteran did have PTSD that 
was directly attributable to his experiences during basic 
training.

VA treatment records, for the period from May 1989 to October 
2003 show continued psychiatric treatment for the veteran.  
The records show that, at least from 1993 to 2003, the 
veteran has carried a diagnosis of chronic PTSD that is 
related to his basic training.  The diagnosis is repeated in 
most of the clinical entries, although not all.  Several 
other Axis I diagnoses are listed as well.  However, none of 
the outpatient diagnoses of PTSD are based on a clear 
statement of the stressor involved and how that particular 
stressor is the source for the veteran's PTSD.  The veteran's 
military service is referred to in a collective sense with no 
mention of a specific event or events.

The veteran was afforded a VA examination in October 2004.  
The examiner stated that there was no mental condition that 
was caused by, or secondary to the veteran's PTSD.  This 
should not have been the purpose of his examination.  The 
examination should have sought an opinion as to whether the 
veteran had a diagnosis of PTSD, what stressors were relied 
on in making that diagnosis, and whether the diagnosis of 
PTSD could be related to the veteran's service.  

Because of the confusion raised by the examiner's report, the 
veteran was afforded a VA examination in August 2005.  The 
examiner said that she had reviewed the claims file; however, 
there is no discussion of earlier medical evidence, other 
than the 2004 VA examination and a private report submitted 
by the veteran in May 2005.  Specifically, the examiner did 
not address the years of treatment records that reflect a 
diagnosis of PTSD, or the several letters and testimony of 
Dr. Heck regarding the veteran's PTSD and his experiences in 
service.  The examiner also said that the October 2004 VA 
examiner did not diagnose the veteran with PTSD; however, the 
2004 examiner did provide a diagnosis of PTSD.  The August 
2005 examiner then said that the veteran's diagnoses were 
paranoid schizophrenia and schizoaffective disorder and that 
they were related to the veteran's military service.  The 
examiner did not provide a detailed explanation for why the 
veteran did not have PTSD.  She stated that she agreed with 
the prior VA examination report that the veteran's PTSD was 
actually a manifestation of his paranoia regarding his 
delusions that he was being harassed in service.  

The Board finds that the neither the October 2004 nor August 
2005 examination report is adequate.  The examiners did not 
address the prior medical evidence of record, to include the 
several years of diagnoses of PTSD by VA mental health 
professionals to include psychiatrists and psychologists, and 
why those diagnoses were either in error or explain that the 
veteran's medical condition had changed.  Further, the 
October 2004 VA examiner listed a diagnosis of PTSD but did 
not provide an opinion as to whether the veteran's PTSD was 
related to service.  He provided additional comments to the 
effect that PTSD is not diagnosed if the only stressors are 
the product of a psychotic disorder.  The Board does not 
interpret the examiner's comment, or other comments in the 
report, to mean that he did not stand by his diagnosis of 
PTSD.  

A new examination is required.  In that regard, the verified 
in-service stressors must be identified for the examiner.  
The veteran originally limited his claimed stressors to 
several incidents of harassment that he suffered during 
service.  These were probably best stated at his March 1988 
hearing by the veteran and Dr. Heck.  In a hearing before the 
Board in February 2000, the veteran described stressors 
arising out of a number of personal assaults allegedly 
perpetrated by his drill instructor and others during his 
period of active service.  Only later did the veteran add 
several stressors, such as being given LSD, and another 
recruit being killed and him being covered in blood, that the 
Board does not find to be credible.  

The RO initially denied the veteran's claim for service 
connection for PTSD in a January 1987 rating decision, 
holding the following:

The evidence does not show that the 
veteran was subjected to a stressor of 
sufficient gravity to evoke symptoms in 
almost anyone.

The DSM-III-R PTSD criteria at the time the RO denied the 
veteran's claim in 1987 stated that an essential feature of a 
diagnosis of PTSD is the development of characteristic 
symptoms following an "event that is outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone, e.g., serious threat to one's life or 
physical integrity; . . . or seeing another person seriously 
injured or killed as the result of an accident or physical 
violence."  DSM-III-R at 247-48.

When the Board denied the veteran's appeal for service 
connection for PTSD in March 1990, the Board noted the 
following:

His entire service was spent at Marine 
boot camp where, it is claimed, he 
underwent a series of stressful incidents 
that culminated in post-traumatic stress 
disorder.  However, a review of the 
evidence of record does not demonstrate 
that the veteran underwent the kind of 
life-threatening circumstance or event 
that is required for a diagnosis of post-
traumatic stress disorder. . . .  The 
incidents described by the veteran 
involved his possible humiliation but 
could hardly be regarded as life-
threatening or of a nature to evoke 
symptoms in most all individuals.

VA thereafter adopted the fourth addition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  The diagnostic criteria for a 
stressor under DSM-IV differ substantially from those in DSM-
III-R.  Under DSM-IV, there is no longer the requirement that 
the stressor be "outside the range of usual human experience" 
and be "markedly distressing to almost anyone".  DSM-III-R at 
247-48; see DSM-IV at 427-28.  The DSM-III requirement that 
the psychologically traumatic event or stressor be one "that 
would evoke significant symptoms of distress in almost 
everyone" has been deleted, and DSM-IV instead requires that 
the person's response to the stressor involve intense fear, 
helplessness, or horror.  The DSM-IV provides two 
requirements as to the sufficiency of a stressor:  (1) A 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror".  DSM-IV at 
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  This 
is analogous to the well-established principle of tort law 
that a tortfeasor "takes the plaintiff as he finds him," 
i.e., the "eggshell skull" rule which can be applied in a 
case where competent medical evidence shows that the 
claimant's preexisting mental state made him more susceptible 
to psychological injury.

In view of the subjective nature of the DSM-IV criteria for 
assessing the sufficiency of a PTSD stressor, the question of 
the sufficiency of the asserted stressors, in terms of DSM-
IV's two requirements, is a medical question requiring 
examination and assessment of the veteran by a mental-health 
professional.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
Significantly, the June 1968 military Medical Board report 
contains the following language:

. . . the Board feels that continued 
exposure to a military environment, which 
in his case constitutes an unduly 
stressful situation and to which he is 
altogether incapable of adjusting, would 
in time prove deleterious to his health.

This is sufficient to establish that the military environment 
(Marine Corps Boot Camp) in the veteran's case constituted a 
stressor for PTSD purposes under DSM-IV criteria.  VA 
regulations also now provide that if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident and that VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).  The 
Board finds that the testimony of Dr. Heck at the March 1988 
hearing constitutes an appropriate opinion from a mental 
health professional that the veteran was singled out by drill 
instructors in Boot Camp and subjected to harassment that 
caused him to "snap," leading to his discharge.  

The examination report dated in August 2005 reflects that the 
examiner noted that the veteran "is currently on SS 
Disability."  In order to assist the veteran in developing 
his case, the RO should obtain and consider all pertinent SSA 
[Social Security Administration] records.  See Woods v. 
Gober, 14 Vet. App. 214, 222 (2000) (holding that VA was 
obligated, in light of the evidence that the veteran was 
receiving Social Security benefits, to have attempted to 
obtain his Social Security records and remanding for the 
Board to do so); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that a complete review of the 
veteran's record must include a review of his Social Security 
records).  Since this case is being returned, the RO should 
also take this opportunity to obtain any recent treatment 
records.  38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c). 

Additionally, the Board notes that an opinion from a 
certified professional counselor dated in May 2005 as well as 
the opinion of the mental health professional who examined 
the veteran for disability evaluation purposes for VA in 
August 2005 clearly indicate that the veteran suffers from 
schizophrenia which began during his military service.  This 
evidence raises a claim of entitlement to service connection 
for schizophrenia.  In January 2006, the veteran's attorney 
filed a claim of entitlement to service connection for 
"depression secondary to his mental condition."  The RO has 
created a temporary file and may have adjudicated the claims 
for service connection for a psychiatric disorder other than 
PTSD.  The Board finds that the issues of entitlement to 
service connection for PTSD, schizophrenia, and depression 
are inextricably intertwined and should be adjudicated 
concurrently.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
since 2003.  After securing the necessary 
release(s), the RO should obtain these 
records.

2.  The RO should contact the Social 
Security Administration and obtain copies 
of the administrative decision and the 
medical reports upon which the veteran's 
Social Security disability benefits are 
based.

3.  After completing the actions 
requested above, the veteran should be 
afforded a psychiatric examination.  The 
claims file should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examiner is 
advised that the veteran has received a 
diagnosis of PTSD by a number of 
psychiatrists and psychologists dating 
back to 1988.  In determining whether 
exposure to an in-service stressor has 
resulted in PTSD, the examiner is 
informed that the only verified stressor 
consists of the veteran's exposure to a 
military environment (Marine Corps boot 
camp where he was singled out for special 
treatment by drill instructors), which in 
his case constituted an unduly stressful 
situation and to which he was altogether 
incapable of adjusting.  The examiner 
should also determine whether the other 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and the in-service 
stressor identified above.  If a 
diagnosis of PTSD is not made, the 
examiner should provide specific comments 
on why the veteran does not meet the 
diagnostic criteria.  Additionally, the 
examiner should offer an opinion as to 
whether the veteran suffers from any 
other psychiatric disorder, such a 
schizophrenia or depression, which began 
during his military service or is related 
to any incident of such service.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

